Citation Nr: 0634835	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  05-00 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine



THE ISSUE

Entitlement to reimbursement of non-VA dental care and costs 
on July 22, 2004 and August 6, 2004.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1958 to 
February 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 decision by the VA 
Medical Center in Togus, Maine that denied reimbursement for 
dental treatment at a non-VA provider on July 22, 2004 and on 
August 6, 2004.  

The veteran filed a Notice of Disagreement (NOD) in December 
2004, and the RO issued a Statement of the Case (SOC) later 
in December 2004.  The veteran filed a Substantive Appeal in 
January 2005.  



FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
October 1958 to February 1962.  

2.  In October 2006, the Board received from the RO a death 
certificate confirming that the veteran had died on June [redacted], 
2006.  



CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the claim on appeal.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendancy of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  See 38 C.F.R. 
§ 20.1106 (2006).  



ORDER

The appeal is dismissed.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


